February 9, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

     THE BLACKSTONE BUILDER, INC. AND SHAHEM BARAZI, Appellants

NO. 14-11-01075-CV                      V.

                            LONE STAR BANK, Appellee
                              ____________________

      Today the Court heard the parties’ joint motion to dismiss the appeal from the
summary judgment signed by the court below on September 14, 2011, and made final by
a non-suit order signed September 21, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by THE
BLACKSTONE BUILDER, INC. AND SHAHEM BARAZI, jointly and severally.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.